DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 3 depends from claim 2 which was cancelled. Presumably, Applicant intended to amend the dependency so that claim 3 depends from claim 1 and not cancelled claim 2. 
Additionally, claim 3 reintroduces a piston which was previously introduced in claim 1. This renders the claim indefinite as it is unclear whether Applicant intended to introduce a second piston in addition to the piston introduced in claim 1 or merely meant to refer to the same piston. For purposes of examination, the piston referenced in claim 3 will be construed to be the same piston introduced in claim 1.
Allowable Subject Matter
Claims 1 and 5-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses, teaches, or suggests a gas tank arrangement for an internal combustion engine, said gas tank arrangement comprising a gas tank for containing a combustible gas, a first fuel pump arranged downstream said gas tank and arranged to increase the pressure level of the combustible gas to a first pressure level, a second fuel pump arranged downstream the first fuel pump and arranged to increase the pressure level of the combustible gas to a second pressure level, wherein said second pressure level is higher than said first pressure level, characterized in that the gas tank arrangement further comprises a fuel pump propulsion arrangement connected to the first fuel pump for propulsion thereof, the fuel pump propulsion arrangement comprises a first side portion arranged in downstream fluid communication with the first fuel pump, and a second side portion, wherein a piston is arranged between said first side portion and said second side portion for providing a reciprocating motion there between for propelling the first fuel pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611